﻿I should like first of all to congratulate Mr. Paul Lusaka, of Zambia, on his election to the high office of President of the General Assembly. I also wish to take this opportunity of warmly welcoming Brunei Darussalam as a new Member of the United Nations and to extend to it my country's sincere wishes for a peaceful and prosperous future.
278.	Among the items raised at the first session of the General Assembly in 1946 were two issues that merit our special attention today. One was the elimination of atomic weapons and other weapons of mass destruction. The other was South Africa's claims to what was then known as South West Africa, that is, Namibia. Now, when we are approaching the fortieth anniversary of the United Nations, these issues are still with us. On the agenda of the General Assembly we find the questions of the accelerating nuclear arms race and the illegal occupation of Namibia by South Africa. These sad facts should be a cause for deep reflection.
279.	There has been no improvement in the international situation over the past year. Relations between the superpowers are marked by deep distrust and there has been little dialogue between them. At the same time, the economic gap between industrialized and developing countries is growing. The debt crisis continues to be a serious development problem. No region can escape being affected by the tensions created by this negative climate.
280.	For almost a year, no negotiations have been going on with regard to the reduction of nuclear weapons. Despite the insights presented by scientists about the catastrophic consequences of nuclear war, as a result not only of the immediate destruction but also of the nuclear winter, both superpowers are investing in more and more advanced systems. Warning times become shorter and the risks of a conflict breaking out by accident are increasing.
281.	The current climate of confrontation must be replaced by increased dialogue. This dialogue should embrace both the armaments situation and the many regional conflicts which, under the influence of the great Power rivalry, tend to become increasingly difficult to solve.
282.	It is a deeply regrettable fact that almost 40 years after the founding of the United Nations we are still far from living up to the basic principles laid down in the Charter of the Organization. The United Nations has all too frequently had to play the part of a passive onlooker. Its interventions m conflicts, when at all possible, have often come late and have been directed towards the external symptoms of the conflicts rather than their causes.
283.	In spite of their obligations under the Charter, States still to a great extent resort to force to resolve problems. The international community has been unable to rid itself of the scourge that the violations of human rights constitute. The programmes of the United Nations for the promotion of economic and social development have not been assured sufficient resources.
284. The authority of the United Nations can be maintained only if Member States fulfil the obligations they have assumed under the Charter. The basic provisions of the Charter are and must remain the foremost principles of the international community. They must be our common guidelines for peaceful relations and cooperation between States. Disputes must be solved by peaceful means. The threat or use of force must not be tolerated. States must respect each other's territorial integrity and political independence. They must recognize each other's right to security. Every State chooses, in its own way, how to achieve security, but this must not be done at the expense of another State. At a time of increased interdependence, security must ultimately be ensured in common.
283. In no circumstances can violations of the fundamental principles of the Charter be tolerated. No country should have to be subjected to such acts. In pursuing its traditional policy of neutrality, Sweden has upheld and is determined to uphold its territorial integrity and national sovereignty. Only by respecting the fundamental rules of international law and through international cooperation can a lasting peace be ensured. A special responsibility rests on the permanent members of the Security Council. If they themselves, in contravention of international law, disregard the principles of the Charter, a dangerous breeding ground is created for international anarchy.
286.	For Sweden, membership of the United Nations and the obligations this involves remain a comer stone of our foreign policy. For the Swedish Government, it is of the greatest importance that the United Nations be given the opportunity to fulfil as intended its primary purpose—the maintenance of international peace and security.
287.	The debate ensuing from the Secretary General’s clear-sighted analyses during the past two years has resulted in a number of practical suggestions to strengthen the United Nations. Last year, the Nordic countries made a concrete contribution to this discussion in a joint report to the Secretary General.
288.	The Security Council should find working methods to make it easier to deal with conflicts at an early stage and to prevent the resort to violence. With this objective in view, there is room for improving the cooperation between the Council and the Secretary General. Better methods must be found to ensure that the Council's decisions are implemented. The Council should consider meeting at ministerial level on some occasion in order to consider the dangers threatening peace and to discuss methods of containing them at an early stage.
289.	The principle of collective responsibility for the financing of the expenditures of the Organization, including all peacekeeping operations, must be upheld.
290.	As Member States, we must all be responsible for ensuring that we utilize the Organization in the proper manner. In his report on the work of the Organization, the Secretary General draws our attention to several tendencies with respect to working methods and resolutions which are contrary to this aim.
291.	It is of vital importance that the universal character of the United Nations be maintained. Differences of opinion will not be brought any closer to a solution if States are excluded from the Organization. 

292.	It is also important that States do not turn away from the work of the United Nations but instead participate in efforts to carry out from within the reforms of the United Nations system that may be called for.
293.	The United Nations offers a well formulated code of conduct, well tested negotiation machinery and an indispensable meeting place.
294.	The concern of peoples and Governments at the accelerating arms race, in particular the nuclear arms race between two superpowers, is reflected in the widening involvement of the United Nations in the area of disarmament. Initiatives, proposals and recommendations for confidence-building measures in the military field, arms control and disarmament have increased in number. Studies are carried out on questions of fundamental importance for the disarmament efforts. The nonnuclear weapon States— that is, the great majority of the United Nations Member States—try in different ways to find methods to break the deadlock in negotiations between the two major nuclear weapon States and to halt the arms race. Sweden continues to attach great importance to this work within the United Nations and at the Conference on Disarmament, meeting at Geneva.
295.	On 22 May of this year, six Presidents and Prime Ministers from five continents, including the Prime Minister of Sweden, made an appeal for the nuclear arms race to be stopped. They urged the nuclear weapon States to proclaim a nuclear arms freeze. Also, a broad section of public opinion in many countries increasingly demands of the nuclear weapon States a nuclear arms freeze. This is reflected in the work of the United Nations by the resolution on a nuclear arms freeze initiated by Mexico and Sweden in 1982 and approved by the General Assembly by an overwhelming majority [resolution 37/100 B]
296.	However, it has been possible to implement United Nations disarmament resolutions to a limited extent only. This cannot fail to weaken the authority of the United Nations. A great responsibility for this situation rests on the two leading nuclear weapon States.
297.	Those with the power to decide on the use of nuclear weapons are not only gambling with the survival of their own countries but also putting our lives in jeopardy. For this reason, we who do not possess nuclear weapons must do our utmost to assert our interests and to persuade the nuclear weapon States to realize that they also have a responsibility to us.
298.	Today, less than one year before the Third Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons, there are no ongoing negotiations, either bilateral or multilateral, on nuclear disarmament. At the Conference on Disarmament, meeting at Geneva, it has proved impossible even to establish a committee on the question of a nuclear weapon test ban. This failure of the nuclear weapon States to fulfil their obligations under the Treaty on the Non-proliferation of Nuclear Weapons gives rise to serious misgivings for the future of that Treaty. Against this background, it is of particular importance that a comprehensive test ban treaty be negotiated and that negotiations in the nuclear arms field are resumed.
299.	A decision to observe a moratorium on the deployment of additional nuclear weapons would be a valuable contribution in this connection. It is also urgently necessary to initiate multilateral negotiations in order to prevent an arms race in outer space. The major space Powers can lay the foundation for progress on this question bilaterally.
300.	In our work at the United Nations, at a time marked by tension and mistrust between the two superpowers, we must seek practical ways to contribute to building up the minimum of mutual confidence required for progress in the field of disarmament. Progress in the negotiations on the prohibition of chemical weapons at the Conference on Disarmament indicates that this is not impossible.
301.	Since the beginning of 1984, Stockholm has hosted the Conference on Confidence and Security building Measures and Disarmament in Europe. It is a positive and significant fact that practically all the States in Europe, as well as the United States and Canada, are now negotiating confidence and security building measures to promote detente in Europe and prepare the ground for negotiations on disarmament.
302.	Respect for human rights must be an indivisible part of the international legal system and of the work for peace. Violations of human rights are not the internal affairs of individual countries and must be condemned wherever they may occur. An alarming discrepancy remains between the real situation in many parts of the world and the provisions of the Universal Declaration of Human Rights and the International Covenants on Human Rights. Sweden welcomes the increasing attention now being paid to this serious problem by the United Nations. We appreciate the involvement of the secretary General and support his efforts.
303.	An important step forward is that a draft convention against torture and other cruel, inhuman or degrading treatment or punishment^ has been submitted to the General Assembly for consideration at this session. Reliable information indicates that this shocking violation of the integrity of the individual is being committed systematically in a large number of United Nations Member States. In the view of the Swedish Government, it is of great importance that the Assembly accord this draft the highest priority. We hope that it can be adopted, if possible this year, in such a form that its implementation can be monitored in an effective way.
304.	The urgent question of abolishing the death penalty is now being dealt with by the Commission on Human Rights. It is the Swedish Government's hope that the work can be carried out with the greatest dispatch.
305.	Outside the United Nations system as well, significant work is being carried out for the promotion of human rights. It is of great importance that the commitments in this field which were made in the Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki on 1 August 1975, should be given substantive content.
306.	We share the Secretary General’s view that increased and better coordinated multilateral efforts are required to deal with the serious drug problem.
307.	We must also strengthen the role of the United Nations in the management of the earth's common resources. Ever since the United Nations Conference on the Human Environment took place at Stockholm 
12 years ago, we have gradually realized that it is a matter of survival for the human race to find international solutions to the central problems of the environment. However, at the international level this realization has so far led to rhetoric rather than to concrete action. It is our hope that the World Commission on Environment and Development, recently established by the United Nations and chaired by Mrs. Brundtland, of Norway, will prove successful and strengthen the work of UNEP.
308.	The United Nations has a particular responsibility to contribute to a settlement of the conflict in the Middle East. T le absence of positive steps in a peace process is disturbing.
309.	The parties concerned must meet in direct negotiations on the basis of Security Council resolutions 242 (1967) and 338 (1973). Also the PLO must take part in these negotiations on an equal basis. A peace settlement must meet the legitimate demands of the Palestinian people for self-determination, including the right to establish a State of their own in the West Bank and Gaza. The same applies to Israel's right to exist in peace within secure and recognized borders. A possible way to speed up a settlement of the question would be to convene an international conference under the auspices of the United Nations, as proposed by the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983. Israel's policy of establishing illegal settlements in the occupied territories must cease; it constitutes a serious impediment to a solution of the conflict.
310.	The Israeli occupation forces must leave Lebanon without delay. The Swedish Government supports the Lebanese Government in its efforts to create peace for the Lebanese people and restore the sovereignty and territorial integrity of Lebanon.
311.	The Iran Iraq conflict has now entered its fifth year. My Government expresses its appreciation of the Secretary General’s initiative with a view to terminating attacks on civilian population centres and the use of chemical weapons in the war. The effect of the war with regard to free shipping in the region is also a source of concern. It is the earnest desire of the Swedish Government that it will be possible to bring this tragic conflict to an early end by peaceful means.
312.	As was noted at the meeting at Stockholm in June of this year between the Ministers for Foreign Affairs of the Nordic countries and of the frontline States in southern Africa, the apartheid policy remains unchanged. South Africa continues its endeavours to weaken and dominate the neighbouring States in order to maintain and strengthen the system. In its indiscriminate killings and its imprisonment of members of the political opposition, in particular the United Democratic Front, the regime has shown its true face.
313.	Against this background, we must again—and with renewed vigour—urge the Security Council to decide upon binding economic sanctions against South Africa.
314.	Six years after adoption by the Security Council of resolution 435 (1978), the United Nations plan for Namibia remains unimplemented, as a result of continued delaying tactics on the part of South Africa. We find this unacceptable. Extraneous issues, such as the presence of Cuban troops in Angola, must not be used as an excuse to obstruct Namibia's independence. The Security Council should now enforce its plan for Namibia and finally bring about a solution to this question.
315.	The Soviet troops still remain in Afghanistan. In violation of the Charter of the United Nations and international law, the people of Afghanistan are still denied the right to independence and the opportunity to determine their own future. A similar situation exists in Kampuchea, where the Vietnamese occupation continues. Although the years pass, we must not accept these conditions. We support the efforts to resolve the conflicts. The foreign occupation troops must be withdrawn. The suffering of the civilian populations in both countries must be brought to an end.
316.	The situation in Central America is still tense. The conflicts in the region have their origin in economic and social injustice. Sweden fully supports the efforts initiated by the Contadora Group to prevent further spreading of the conflicts and to find peaceful solutions. Only through respect for the sovereignty and the territorial integrity of the countries in the region can foundations be laid for political solutions and the danger to international peace and security be eliminated. Progress in the entire region towards democracy and respect for human rights is of decisive importance. The peoples of Central America must be given a chance to build up their societies in peace and freedom without external intervention. The United States has a great and undeniable influence in the region. The Swedish Government is of the view that the United States should act with restraint and use its influence to promote negotiations.
317.	The people of Chile are still deprived of their civil rights and liberties. The United Nations must untiringly continue to press its demands for the restoration of democracy and respect for human rights in Chile.
318.	My earlier remarks on the importance of strengthening the United Nations also apply to a very high degree to international economic cooperation and to North South relations. We must seize every opportunity to strengthen the multilateral dialogue in the economic field.
319.	Unfortunately, the discussions in the United Nations on the problems of development have made practically progress lately. The International Conference on Population, held at Mexico City from 6 to 14 August 1984, constitutes a noteworthy exception. It is our hope that it will lead to concrete results.
320.	If the recovery of the world economy is to be sustained, the developing countries must become more actively involved in the process. Among other things, this requires increased access for those countries to the markets of the industrialized countries. This is necessary, not least in order to cope with the debt problems. At present, the developing countries make interest payments at the rate of approximately $60 billion a year to the industrialized countries. They receive only approximately $30 billion in grants from the industrialized world.
321.	In spite of the economic upturn, however, protectionist tendencies appear to be on the increase. This development must be countered. All countries should work to strengthen and expand free trade. A new round of multilateral trade negotiations, carefully prepared, can contribute to that end. It is also extremely important that the decisions taken at the Sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, be followed up.
322.	The developing countries' own struggle against economic and social crises must be supported by increased aid, not least through multilateral channels. UNDP must be strengthened, and the coordination between the various aid organizations within the United Nations system must be improved. The largest multilateral development body, IDA, whose undisputed competence has been of decisive importance to the poorest countries, must be ensured sufficient resources. We therefore regret that some of the largest donor countries have not shown willingness to contribute to the reinforcement of IDA.
323.	The critical situation in sub-Saharan Africa, which is characterized by drought and starvation, must be met with prompt and decisive action. Meanwhile, it is encouraging that the African States themselves are attempting to reverse the development through regional cooperation. Sweden has supported, and intends in the future to increase its support for cooperation within the Southern African Development Coordination Conference.
324.	UNICEF's work for the survival of children is also of the greatest significance we welcome the Fund's initiative in taking up the question of support for children in especially difficult circumstances, such as children living in situations of war. In this connection, attention should also be drawn to the draft convention on the rights of the child, which is under consideration in the Commission on Human Rights.
325.	The countries of the world need the United Nations. We need the United Nations in order to eliminate the risk of armed conflicts and to achieve international disarmament.
326.	We need the United Nations in order to be able to deal with the pressing common problems of environment and resources, which no one country can tackle alone.
327.	We need the United Nations in order to follow through our efforts to improve the economic and social conditions of the third world.
328.	The United Nations must not be allowed to degenerate into a forum for confrontation. The United Nations must be a forum for constructive deliberation and cooperation.
